MEMORANDUM **
Washington state prisoner Jack K. Stein appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with an order to amend his complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to comply with a court order. Pagta-lunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002). We affirm.
The district court did not abuse its discretion in dismissing Stein’s action, be*570cause the public’s interest in expeditious resolution of litigation, the court’s need to manage its docket, and the risk of prejudice to defendants weighed in favor of dismissal. See id. at 642-43 (affirming dismissal of action for failure to comply with court order, and explaining factors courts must consider when deciding whether to dismiss). In addition, the district court informed Stein of the deficiencies of his complaint and warned him that failure to comply would result in dismissal.
Stein’s motions to expedite the appeal are denied as moot.
Stein’s motion for release on personal recognizance is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*570ed by 9 th Cir. R. 36-3.